Title: Enclosure: Resolution of Congress, 28 April 1784
From: Congress
To: 



April 28th 1784.

Whereas by the Ordinance for regulating the Post Office of the United States of America passed the 18th day of October 1782 it is ordained—That Letters, Packets & Dispatches to and from the Commander in Chief of the Armies of these United States on public service shall pass and be carried free of postage and whereas there is reason to apprehend that the numerous Letters and Packets addressed to the late Commander in Chief of the Armies of these United States in consequence of his late Command and on matters foreign to his private concerns will subject him to an expence in postage which it would be improper and unreasonable he should bear.
Resolved That all Letters and Packets to and from the late Commander in Chief of the Armies of the United States shall

pass and be carried free of postage until the further orders of Congress and that the post master General be and he is hereby directed to refund to the said late Commander in Chief all the monies paid by him for the postage of Letters or packets since the time of his resignation.

Chas Thomson Secy

